DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-10 are pending in this application (#16/205,227) as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 12/15/2020, following the Non-Final Rejection office action dated 08/03/2020.    
	Claims 1, 2, 4, and 6-10 have been amended. 
	(Please see page 7 of Applicant Arguments/Remarks, filed on 12/15/2020)
	Applicant's submissions have been entered.  

Information Disclosure Statement
3.	Applicant’s Information Disclosure Statement (IDS), filed on 09/11/2020, have been received and entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s). 

Withdrawal of Claim Objections
4. 	Previous objections to Claims 2 and 10 are hereby withdrawn as Applicant has amended the claims to correct the noted informalities. (Please see page 12 of Applicant Arguments/Remarks, filed on 12/15/2020)
Withdrawal of Claim Rejections - 35 USC § 101
5. 	Previous rejection of Claim 9 under 35 USC 101, is hereby withdrawn as Applicant has amended the claim(s) to correct the noted deficiency. (Please see page 12 of Applicant Arguments/Remarks, filed on 12/15/2020)

Claim Interpretation - 35 USC § 112(f)
6.	Previous statement, regarding 35 U.S.C. 112(f) interpretation of Claims 8-10, is hereby withdrawn as Applicant has amended the Claims to avoid 35 U.S.C. 112(f) interpretation. 
(Please see pages 12-13 of Applicant Arguments/Remarks, filed on 12/15/2020)

Withdrawal of Claim Rejections - 35 USC § 112(b)
7. 	Previous rejections of Claims 1-10 under 35 USC 112(b), are hereby withdrawn as Applicant’s arguments in this regard are found to be persuasive, in view of the amendments to the claims. (Please see pages 13-14 of Applicant Arguments/Remarks, filed on 12/15/2020)

Withdrawal of Claim Rejections - 35 USC § 112(a)
8. 	Previous rejections of Claims 8 and 10 under 35 USC 112(a), are hereby withdrawn as Applicant’s arguments in this regard are found to be persuasive, in view of the amendments to the claims. (Please see page 14 of Applicant Arguments/Remarks, filed on 12/15/2020)

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 2 and 3 are rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 2:
Claim 2, in line 5, recites “S12”, without first defining what the term "S12" stands for, that renders the claimed invention indefinite.  Specification (e.g. par [0024]) recites “a second step S12” implying the term S12 to be a second step.  However, Examiner is not allowed to import probable features or definitions from the Specification into the claims.   

As such, Claim 2 is rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite.  


Claim 3:
Claim 3, in line 2, recites “S13”, without first defining what the term "S13" stands for, that renders the claimed invention indefinite.  Specification (e.g. par [0025]) recites “The step S13” implying the term S13 to be a step.  However, Examiner is not allowed to import probable features or definitions from the Specification into the claims.   

As such, Claim 3 is rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite.  


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

12.	Claims 1-10 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Sazegari et al. (US 2010/0125863 A1; Pub. Date:  May 20, 2010; Filed: Nov. 20, 2008; hereinafter Sazegari), in view of Baskaran et al. (US 2015/0309778 A1; Pub. Date:  Oct. 29, 2015; Filed: Apr. 29, 2015; hereinafter Baskaran) [cited by Applicant as prior art in IDS filed on 11/30/2018], further in view of BROWN et al. (US 2018/0373515 A1; Pub. Date:  Dec. 27, 2018; Filed: Jun. 23, 2017; hereinafter BROWN).

Regarding claim 1, Sazegari teaches: 
(Currently Amended) Method of optimization of a computer program (See, e.g., Sazegari, par [0005]: “…programmable compiler enhances application performance by optimizing reduced accuracy routine code.  The compiler can perform standard optimization on the object code for reduced accuracy routines, using inline code whenever economical.”  Examiner Note (EN):  Sazegari teaches: programmable compiler enhances application performance by optimizing reduced accuracy routine code.), comprising:

determining within said computer program a call of a function having at least one input parameter (See, e.g., Sazegari, pars [0081]-[0084]: “…The programmable compiler detects the mathematical function calls during compilation.  Based on various implementations, the programmable compiler can detect the invocation of specific mathematical functions during lexical analysis, preprocessing, parsing, or semantic analysis, or other compiler operations.…In the following example, the additional argument "8" tells the compiler that 8-bit accuracy is required: float=yexp_limited_accuracy(x, 8);”   EN:  Sazegari teaches: The programmable compiler detects the mathematical function calls during compilation, such as: float=yexp_limited_accuracy(x, 8), where the argument "8" tells the compiler that 8-bit accuracy is required.), said call corresponding to … a second criterion corresponding to a desired accuracy for said call (See, e.g., Sazegari, pars [0083]-[0084]: “…In the following example, the additional argument "8" tells the compiler that 8-bit accuracy is required: 
   EN:  the additional argument "8" tells the compiler that 8-bit accuracy is required.);

automatically generating an executable code for implementing said function, minimizing execution time for said at least one input parameter being within said interval and compliant with said desired accuracy, by choosing an implementation according to said interval and said desired accuracy and by determining parameters of said implementation according to said desired accuracy (See, e.g., Sazegari, Fig. 11; par [0097]: “…The compiler makes a determination based on the metadata retrieved.  The compiler subsequently retrieves the function's requirements on accuracy or domain or both from the metadata.  After the compiler retrieves the requirements, the compiler attempts to locate in its intrinsic library one or more routines that satisfy the requirement. … If the compiler locates one routine that matches the requirement on accuracy or domain or both, it replaces the function invocation with the routine in its intrinsic library. …The programmable compiler generates resulting object code containing the routine.” Also see, e.g., Sazegari, par [0086]: “…limitation factors license the compiler to use the fastest routine that delivers the requested precision in cases where the result is assigned to the chosen variable.…”  EN:  Sazegari teaches: The compiler retrieves the function's requirements on accuracy or domain [interval] or both from the metadata and uses the fastest routine that delivers the requested precision [minimizing execution time for said at least one input parameter being within said interval and compliant with said desired accuracy]. If the compiler locates one routine that matches the requirement on accuracy or domain or [automatically generating an executable code for implementing said function by choosing an implementation according to said interval and said desired accuracy and by determining parameters of said implementation according to said desired accuracy].);
replacing the existing code implementing said function by the executable code generated by the automatically generating of the executable code (See, e.g., Sazegari, Fig. 11:  step 1140; par [0097]: “A next step 1140 can be replacing function invocation with defined limited accuracy function routines.  The compiler makes a determination based on the metadata retrieved.  The compiler subsequently retrieves the function's requirements on accuracy or domain or both from the metadata.  After the compiler retrieves the requirements, the compiler attempts to locate in its intrinsic library one or more routines that satisfy the requirement.  If the compiler locates one routine that matches the requirement on accuracy or domain or both, it replaces the function invocation with the routine in its intrinsic library….”   EN:  Sazegari teaches: replacing function invocation with defined limited accuracy function routines. If the compiler locates one routine that matches the requirement on accuracy or domain or both, it replaces the function invocation with the routine in its intrinsic library.).

Sazegari does not appear to explicitly teach: 
said call corresponding to a first criterion according to which said at least one input parameter is inside an interval substantially smaller than the range of possible values for said input parameter, said interval being formed by sample values stored for several executions of said program, and
However, Baskaran (US 2015/0309778 A1), in an analogous art of optimizing program code, teaches: 

said call corresponding to a first criterion according to which said at least one input parameter is inside an interval substantially smaller than the range of possible values for said input parameter (See, e.g., Baskaran, par [0073]: “There are two expensive parts of the computation of sine and cosine: the reduction of the argument to a small interval (typically [-.pi.,.pi.] or [0, 2.pi.]) and the computation of the sine and cosine of the reduced argument. ….”   EN:  Baskaran teaches: computation of sine and cosine: reduction of the argument to a small interval, typically [-.pi.,.pi.] or [0, 2.pi.] and the computation of the sine and cosine of the reduced argument, which makes the above claim limitation obvious, because a person having ordinary skill in the art [PHOSITA] before the filing date of the invention, would interpret the argument [-.pi.,.pi.] for the sine and cosine functions to be substantially smaller than the range of possible values [-.infinity.,.infinity.]), 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine the teachings of Sazegari for optimizing program code, by incorporating the teachings of Baskaran that teaches “a first criterion according to which said at least one input parameter is inside an interval substantially smaller  implementation of expensive computations such as transcendental function evaluation is replaced with approximations that take much less work to compute. (See Baskaran, par [0004]). Sazegari and Baskaran are analogous arts directed generally to optimizing program code.  

Sazegari and Baskaran does not appear to explicitly teach: 

said interval being formed by sample values stored for several executions of said program, and

However, BROWN (US 2018/0373515 A1), in an analogous art of optimizing program code, teaches: 

said interval being formed by sample values stored for several executions of said program (See, e.g., BROWN, par [0027]: “Reflection in the .NET framework enables a program to obtain information about types defined within the loaded assemblies.  An assembly contains modules, modules contain types, and types contain members.  With reflection a program can determine the types contained in other assemblies, create an instance of a type, bind a type to an existing object, invoke a type's methods or access a type's fields and properties.  For example, reflection also enables, at least, the following: (1) creation of type instances at runtime that can be invoked and accessed; (2) location of a type from a loaded assembly and creation of an instance of the type; (3)  EN:  BROWN teaches: Reflection in the .NET framework enables a program to obtain information about types defined within the loaded assemblies, as reflection enables discovery of a parameter's name, data type, input/output parameter, and position of the parameter in a method signature [said interval being formed by sample values stored for several executions of said program].), and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Sazegari and Baskaran combination, by incorporating the teachings of BROWN that teaches “said interval being formed by sample values stored for several executions of said program”.  A person having ordinary skill in the art would have been motivated toward such a combination for generating optimized native code for a program having dynamic behavior that uses a static analysis of the program to predict the likelihood that different elements of the program are likely to be used when the program executes. (See BROWN, ABSTRACT). Sazegari, Baskaran and BROWN are analogous arts directed generally to optimizing program code.  

Regarding claim 2, Sazegari, Baskaran and BROWN teaches: 
(Currently Amended) Method according to claim 1 (please see claim 1 rejection), 
wherein determining within said computer program comprises the automatic triggering of a set of executions for said computer program and the automatic analysis of said execution for measuring for each of said calls the value of said at least one parameter so as to determine (SI2) said interval (See, e.g., Baskaran, pars [0073]-[0074]: “There are two expensive parts of the computation of sine and cosine: the reduction of the argument to a small interval (typically [-.pi.,.pi.] or [0, 2.pi.]) and the computation of the sine and cosine of the reduced argument. …We do this by dividing the constant multiplier by 2.pi.  and calling sin(2.pi.x) instead of sin(x).  Hence the argument is brought to [0, 2.pi.) by looking at x-[x]. …”   EN:  Baskaran teaches: computation of sine and cosine: reduction of the argument to a small interval, typically [-.pi.,.pi.] or [0, 2.pi.] and the computation of the sine and cosine of the reduced argument.).

Regarding claim 3, Sazegari, Baskaran and BROWN teaches: 
(Previously Presented) Method according to claim 1 (please see claim 1 rejection),
wherein said desired accuracy is determined (S13) at least partly on the basis of the environment of said call within said computer program (See, e.g., Sazegari, par [0028]: “…write a specific implementation in the source code 202, 204, or 206 for each mathematical function and for each platform, because the accuracy requirements on various platforms may differ. …”   EN:  Sazegari teaches: specific .


Regarding claim 4, Sazegari, Baskaran and BROWN teaches: 
(Currently Amended) Method according to claim 1 (please see claim 1 rejection), 
wherein automatically generating the executable code comprises generating code expressions, each associated to a term of a mathematical suite approximating said function, wherein the number of said code expressions is determined by said desired accuracy (See, e.g., Baskaran, par [0072]: “In order to reduce the computational complexity of the approximation, especially for three-dimensional norms, we used a development into Taylor series of the square root function, truncated at degree 2, represented as: 
 ( x + .chi.  ) 1 2 .apprxeq.  x 1 2 + .chi.  2 x 1 2 ( 1 - .chi.  4 x ) ( 7 ) ##EQU00005##…”   EN:  Baskaran teaches: to reduce the computational complexity of the approximation, especially for three-dimensional norms, use a development into Taylor series of the square root function, truncated at degree 2.).


Regarding claim 5, Sazegari, Baskaran and BROWN teaches: 
(Previously Presented) Method according to claim 1 (please see claim 1 rejection),
wherein said function is a trigonometric function (See, e.g., Baskaran, par [0073]: “…the computation of sine and cosine: the reduction of the argument to a small interval (typically [-.pi.,.pi.] or [0, 2.pi.]) and the computation of the sine and cosine of the reduced argument. ….”   EN:  Baskaran teaches: computation of sine and cosine [a trigonometric function]: reduction of the argument to a small interval, typically [-.pi.,.pi.] or [0, 2.pi.] and the computation of the sine and cosine of the reduced argument.).


Regarding claim 6, Sazegari, Baskaran and BROWN teaches: 
(Currently Amended) Method according to claim 5 (please see claim 5 rejection),
wherein automatically generating the executable code consists in generating a first execution code based on Taylor series (See, e.g., Baskaran, par [0069]: “…a three-dimensional norm whose evolution is approximated as a degree-2 truncated Taylor series.….”   EN:  Baskaran teaches: a norm approximated as a degree-2 truncated Taylor series.), or a second execution code based on Chebyshev polynomials (See, e.g., Sazegari, par [0074]: “…calculating 2 Xf.  2 Xf can be computed by a minimax Chebyshev approximation over space [-1,1] to cover positive and negative arguments.  Different Chebyshev minimax approximations can be applied to deliver 6-, 12-, and 18-bits of accuracy, or other levels of accuracy. …”   EN:  Sazegari teaches: computing by Chebyshev approximation.).



Regarding claim 7, Sazegari, Baskaran and BROWN teaches: 
(Currently Amended) Method according to claim 6 (please see claim 6 rejection),
wherein automatically generating the executable code consists in generating said first execution code based on Taylor series if said interval is close to zero (See, e.g., Baskaran, par [0069]: “…a three-dimensional norm whose evolution is approximated as a degree-2 truncated Taylor series.….”   EN:  Baskaran teaches: a norm approximated as a degree-2 truncated Taylor series.), and said second execution code based on Chebyshev polynomials otherwise (See, e.g., Sazegari, par [0074]: “…calculating 2 Xf.  2 Xf can be computed by a minimax Chebyshev approximation over space [-1,1] to cover positive and negative arguments.  Different Chebyshev minimax approximations can be applied to deliver 6-, 12-, and 18-bits of accuracy, or other levels of accuracy. …”   EN:  Sazegari teaches: computing by Chebyshev approximation.).


Claims 8-10:
	Claims 8-10 are basically similar to rejected method Claims 1, 3, and 4, respectively.  
As such, Claims 8-10 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Sazegari, Baskaran and BROWN, for similar rationale.

				Response to Arguments
13.	The Applicant Arguments/Remarks filed on 12/15/2020 under 37 CFR 1.111 have been fully considered by Examiner but they are not persuasive to overcome the reference(s) as they are moot in view of the new grounds of rejection used in this office action as necessitated by Applicant’s amendments.  

Conclusion
14.	Claims 1-10 are rejected.
THIS ACTION IS FINAL. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.